     Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JAMES DANIEL LEE,                               §
                                                §
         Plaintiff,                             §
                                                §
v.                                              § CIVIL ACTION NO.
                                                §
LOWE’S HOME CENTERS, LLC                        §
and DAVID GARRISON, individually,               §
                                                §
         Defendants.                            §

                          PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff James Daniel Lee, files this Original Complaint against Defendants Lowe’s

Home Centers, LLC, and David Garrison, individually, alleging wrongful discharge and

retaliation in violation of the Family and Medical Leave Act (the “FMLA”), the Emergency

Family and Medical Leave Expansion Act (the “EFMLEA”), and the Emergency Paid Sick

Leave Act (the “EPSLA”).

I.       PARTIES AND SERVICE

         1.     Plaintiff James Daniel Lee (“Plaintiff” or “Lee”) is a resident of Harris County,

Texas.

         2.     Defendant Lowe’s Home Centers, LLC (“Lowe’s”) is a North Carolina limited

liability company headquartered in Raleigh, North Carolina. Lowe’s may be served via its

registered agent for service of process, Corporation Service Company dba CSC – Lawyers

Incorporating Service Company 211 E. 7th Street, Suite 620, Austin, Texas 78701–3218, or

wherever it may be found.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 1
       Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 2 of 10




         3.     Defendant David Garrison (“Garrison”) is an individual residing in Harris County,

Texas. He may be served at 1227 Pine Walk Trail, Spring, Texas 77388, or wherever he may be

found.

II.      JURISDICTION AND VENUE

         4.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this matter

involves controversies arising under the laws of the United States, including the FMLA,

EFMLEA, and EPSLA.

         5.     Venue is proper in the Southern District of Texas, under 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions forming the basis of the suit occurred in this

District.

         6.     All administrative prerequisites have been met or have expired.

III.     FACTUAL SUMMARY

         7.     On April 2, 2005, Lee began working for Lowe’s. His most recent position with

Lowe’s was as a Department Manager at the Lowe’s Home Improvement store located at 20201

IH 45 N., Spring, Texas 77388.

         8.     In 2016, Lee received a promotion to Installed Sales Manager at the Spring, Texas

location.

         9.     At all times relevant, Defendants Lowe’s and Garrison were each an “employer”

of Lee as defined by Section 101(4)(A)(i)-(ii) of the Family and Medical Leave Act (the

“FMLA”), 29 U.S.C. § 2611(4)(A)(i), as adopted and amended by the EFMLEA via Section

3102(b) of the Families First Coronavirus Response Act, Pub. L. No. 116-127, 134 Stat. 178

(2020) (the “FFCRA”), and as defined by the EPSLA pursuant to Section 5110(2)(A) & (2)(B)(i)

of the FFCRA.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 2
         Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 3 of 10




           10.     At all times relevant, Garrison had the authority to fire and/or discipline Lee, and

Garrison supervised and controlled the conditions of Lee’s employment with Lowe’s, including

with respect to taking leave protected by the FMLA, EFMLEA, and EPSLA. Garrison acted

directly and indirectly in the interest and on the behalf of Lowe’s with respect to Lee’s

employment, and thus Garrison, individually, was also an “employer” with respect to Lee

pursuant to the FMLA, EFMLEA, and EPSLA.

           11.     On or about March 14, 2020, Lee’s son’s school closed due to the COVID-19

pandemic and subsequent shelter-in-place orders. Lee’s son, a minor, is autistic and requires

special care and supervision.

           12.     On or about March 17, 2020, Lee submitted a request for emergency leave to take

care of his son. Lowe’s Human Resources (“HR”) approved the request. Lee’s parents were

deemed unavailable to care for Lee’s son due to the increased risk of COVID-19 exposure, as

they are both over the age of 65 and have underlying health conditions identified by the U.S.

Centers for Disease Controls and Prevention as being at increased risk of developing severe

cases of COVID-19.1 Indeed, Lee’s parents fall squarely into the high-risk category defined by

the Center for Disease Control guidelines on COVID-19.

           13.     The approval by HR granted Lee an FMLA work schedule which allowed Lee

time to care for his son. Immediately following the issuance by HR of the approval of the leave

request, Garrison, Lee’s immediate manager, expressed to Lee that Garrison was unhappy with

Lee for seeking and being granted the leave.




1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html



PLAINTIFF’S ORIGINAL COMPLAINT                                                                             PAGE 3
     Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 4 of 10




       14.     Garrison instead obstructed Lee’s use of protected leave by imposing a work a

schedule different from Lee’s approved FMLA schedule. The schedule imposed by Garrison

would not allow Lee time to care for his son.

       15.     Lee informed Garrison of the special circumstances which mandated his leave

request, and informed Garrison that his parents each have multiple underlying health conditions

that place them at elevated risk of severe illness if they were to contract COVID-19, but Garrison

repeated his opposition to the leave. Lee then proposed an alternative of working half-days, using

intermittent leave for the rest of each day, and his PTO. Garrison informed Lee that was also

unacceptable, and that he needed Lee to remain full-time.

       16.     Garrison’s tone and insistence made it clear to Lee that failure to comply with

Garrison’s demand would likely result in Garrison taking actions negatively affecting Lee’s

future at Lowe’s. Accordingly, Lee met with his elderly parents and they agreed to care for his

son during Lee’s regular work hours each day, despite the potential risk they faced from not

isolating to protect themselves from being exposed to COVID-19.

       17.     Consequently, on March 18, 2020, Lee informed Garrison that he would work his

normal, non FMLA-adjusted schedule, and would arrange for Lee’s mother to care for Lee’s son.

Lee also filed a complaint against Garrison for interfering with Lee’s approved FMLA leave.

       18.     On April 6, 2020, Garrison informed Lee that Lowe’s was terminating Lee’s

employment for allegedly “creating a hostile work environment” due to a work-related

disagreement Lee previously had with two fellow managers. Lee had no history of discipline,

did not in fact create a hostile work environment, and was never given the opportunity to

adequately respond to the allegation. The stated rationale for Lee’s termination was pretextual.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 4
        Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 5 of 10




         19.    The next day, April 7, 2020, Lee returned a call from HR representative Ms. Black

[first name unknown], who stated that she was investigating Lee’s complaint against Garrison

concerning the FMLA leave. Lee informed Black that, just the day before, he had been unjustly

fired by Garrison. Black expressed surprise and promised to investigate Lee’s termination.

Black     further   stated   that   Lee   would   be   allowed   to   reapply   to   Lowe’s   for

reinstatement/employment immediately, and Lowe’s would not oppose any application by Lee

for unemployment benefits. She also opined that action would be taken against Garrison.

         20.    Between April 2020 and July 2020, Lee applied to two other Lowe’s stores but

was not even offered an interview. A third store scheduled an interview but subsequently

cancelled the interview without explanation.

         21.    In July 2020, Lee contacted Lowe’s and sought an explanation for the repeated

rejections and refusals to grant an interview.

         22.    On or about July 23, 2020, HR representative Polly [last name unknown]

contacted Lee and stated that all she could do was send Lee his personnel file and contact a

different department.

         23.    After several transfers and subsequent calls, Lee spoke with a different HR

representative, Stacy [last name unknown], who stated that Lee would be eligible for re-hire, but

only six months after his termination, in contradiction to what Black had told Lee. Stacy also

stated that she would initiate an investigation into Lee’s termination. She also scheduled an

interview with Lee, which she later cancelled.

         24.    Approximately one week later, Stacy informed Lee by phone that she was closing

Lee’s complaints about both his termination and his futile attempts at re-employment.

         25.    Lee, to date, still has not been re-employed by Lowe’s.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 5
         Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 6 of 10




          26.   Defendants’ stated reasons for terminating Lee’s employment were mere pretext

for terminating him in violation of the FMLA, the EFMLEA, and the EPSLA.

          27.   Specifically, Lowe’s, through its manager, Garrison, interfered with Lee’s rights

under the FMLA, the EFMLEA, and the EPSLA by refusing to honor his request for protected

leave.

          28.   Further, Lowe’s, through its manager, Garrison, retaliated against Lee by

terminating his employment after requesting protected leave and after he complained that

Garrison refused to allow him the leave to which he was lawfully entitled.

          29.   Additionally, Lowe’s further retaliated against Lee for his complaint about the

unjust and unlawful nature of his termination, and the stated basis therefor, by rejecting

uniformly and repeatedly his attempts to secure re-employment.

          30.   All conditions precedent have been performed or have occurred.

          31.   The actions of Defendants as set forth above were willful, intentional, and taken

in bad faith.

IV.       CAUSES OF ACTION

COUNT ONE:              VIOLATION OF THE FMLA AGAINST DEFENDANT LOWE’S
                        AND GARRISON

          32.   Plaintiff re-alleges the foregoing allegations as if fully set forth herein.

          33.   When Plaintiff worked for Defendant, he was an “eligible employee” as defined

by the FMLA because Plaintiff was employed by Lowe’s for over twelve months, he worked at

least 1,250 hours over the twelve month period preceding his/her termination, and Lowe’s

employed fifty or more employees at or within seventy-five miles of its location in Spring,

Texas, where Plaintiff worked and from which Plaintiff’s work was assigned and to which he

reported.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 6
        Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 7 of 10




         34.    Defendants’ actions as set forth above were pretextual and were taken in order to

interfere with, restrain, and/or deny the exercise or the attempt to exercise Plaintiff’s rights under

the FMLA, and/or to retaliate against Plaintiff for exercising, and attempting to exercise, his

rights under the FMLA.

         35.    As a direct and proximate consequence of Defendants’ violations of the FMLA,

Plaintiff has suffered damages, which include lost wages, salary, employment benefits, and other

compensation.

COUNT TWO:              VIOLATION OF THE EMERGENCY FAMILY AND MEDICAL
                        LEAVE EXPANSION ACT BY LOWE’S AND DEFENDANT
                        GARRISON

         36.    Plaintiff re-alleges the foregoing allegations as if fully set forth herein.

         37.    When Plaintiff worked for Lowe’s, he was an “eligible employee” as defined by

the EFMLEA because Plaintiff was employed by Lowe’s for over 30 calendar days as of April 2,

2020.

         38.    On March 17, 2020 Plaintiff informed Defendants that Plaintiff’s son’s school

closed, and that childcare was necessary because Plaintiff’s son suffers from autism.

         39.    Plaintiff therefore had a qualifying need related to a public health emergency with

respect to leave under the EFMLEA, and was entitled to leave protected by Sections 102(a)(1)(F)

of the FMLA, 29 U.S.C. § 2612(a)(1)(F), as adopted by the EFMLEA pursuant to Section

3102(a)(1) of the FFCRA.

         40.    Three weeks after Plaintiff informed Defendant that Plaintiff needed leave to care

for his son, and that Garrison had pressured Plaintiff to not exercise his right to leave,

Defendants terminated Plaintiff on a pretextual basis.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 7
      Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 8 of 10




       41.      Defendants’ actions in opposing leave and terminating Plaintiff’s employment

were taken in order to retaliate against, interfere with, restrain, and/or deny the exercise or the

attempt to exercise Plaintiff’s rights under the EFMLEA.

       42.      As a direct and proximate consequence of Defendants’ violations, Plaintiff has

suffered damages.

       43.      Plaintiff’s damages include lost wages, salary, employment benefits, and other

compensation.

       44.      Plaintiff   seeks   damages,     liquidated   damages      pursuant    to      29   U.S.C.

§ 2617(a)(1)(A)(iii), pre- and post-judgment interest, such equitable relief as may be appropriate,

attorneys’ fees, expert witness fees, if any, and costs of court.

COUNT THREE:            VIOLATION OF THE EMERGENCY PAID SICK LEAVE ACT
                        AGAINST DEFENDANTS LOWE’S AND GARRISON

       45.      Plaintiff re-alleges the foregoing allegations as if fully set forth herein.

       46.      At all times relevant, Lowe’s was an “employer” of Plaintiff as defined by the

EPSLA pursuant to Section 5110(2)(A) & (2)(B)(i) of the FFCRA.

       47.      At all times relevant, Garrison was an “employer” of Plaintiff as defined by the

EPSLA pursuant to Section 5110(2)(A) & (2)(B)(i) of the FFCRA.

       48.      When Plaintiff worked for Lowe’s, he was an “employee” as defined by the

EPSLA pursuant to Section 5110(1)(A)(i) of the FFCRA.

       49.      Plaintiff was entitled to and was approved to take leave under the EPSLA

pursuant to Section 5102(a)(5) of the FFCRA.

       50.      Immediately after Plaintiff received permission to take leave under the EPSLA as

a result of the closure of his son’s school, Defendant Garrison impermissibly interfered with




PLAINTIFF’S ORIGINAL COMPLAINT                                                                      PAGE 8
      Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 9 of 10




Plaintiff’s approved leave under the EPSLA by fervently expressing his opposition to Plaintiff

working his approved adjusted work schedule.

       51.      Approximately two weeks after Plaintiff requested leave under the EPSLA,

Defendants terminated Plaintiff.

       52.      Defendant Garrison violated the EPSLA by refusing to allow Plaintiff to work his

approved adjusted work schedule.

       53.      Defendants violated the EPSLA by discharging Plaintiff for requesting leave in

accordance with the EPSLA and for complaining that he had been refused his rights under

EPSLA.

       54.      As a direct and proximate consequence of Defendants’ violation, Plaintiff has

suffered damages.

       55.      Plaintiff’s damages include lost wages, salary, employment benefits, and other

compensation.

       56.      Pursuant to Section 5105(b) of the FFCRA, by the incorporation therein of the

enforcement mechanisms and remedies provided by Sections 15(a)(3) and 16 of the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 215(a)(3) & 216, Plaintiff seeks damages, liquidated

damages pursuant to 29 U.S.C. § 216(b), pre- and post-judgment interest, such equitable relief as

may be appropriate, attorneys’ fees, and costs of court.

V.     JURY DEMAND

       57.      Plaintiff requests a jury trial and has tendered the appropriate fee.

VI.    PRAYER

       WHEREFORE, premises considered, Plaintiff respectfully requests that the Court:

       A.       Issue summons for Defendants to appear and answer;




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 9
     Case 4:21-cv-00164 Document 1 Filed on 01/18/21 in TXSD Page 10 of 10




        B.      Award to Plaintiff a judgment against Defendants, jointly and severally, for:

                1.      Actual damages;

                2.      Past and future lost wages, benefits, and other compensation;

                3.      Compensatory, liquidated, and exemplary damages in the maximum

                        amount permitted by law;

                4.      Such equitable relief as may be appropriate;

                5.      Pre- and post-judgment interest;

                6.      Attorneys’ fees;

                7.      Expert witness fees and other litigation expenses;

                8.      Costs.

Plaintiff further requests such other relief to which he is entitled in law or in equity.

                                                    Respectfully Submitted,

                                                     /s/ Jennifer J. Spencer
                                                    Jennifer J. Spencer
                                                    Texas Bar No. 10474900
                                                    Southern Dist. of Texas ID: 16372
                                                    jspencer@jacksonspencerlaw.com
                                                    James E. Hunnicutt
                                                    Texas Bar No. 24054252
                                                    Southern Dist. of Texas ID: 2848803
                                                    jhunnicutt@jacksonspencerlaw.com
                                                    JACKSON SPENCER LAW PLLC
                                                    Three Forest Plaza
                                                    12221 Merit Drive, Suite 160
                                                    Dallas, Texas 75251
                                                    (972) 458-5301 (Telephone)
                                                    (972) 770-2156 (Fax)

                                                    ATTORNEYS FOR PLAINTIFF
                                                    JAMES DANIEL LEE




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 10
